Citation Nr: 1003207	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  05-09 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for a low 
back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse.


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to July 
1982.
 
This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).

In April 2007 the veteran testified at a Travel Board 
hearing.  Unfortunately, the Veterans Law Judge who presided 
over the proceeding has retired.  In December 2007, the Board 
notified the veteran and advised him of his right to another 
hearing.  Later that month, the veteran responded that he did 
not wish to testify at another hearing.  As such, the Board 
will proceed with the adjudication of his appeal.

This case was remanded by the Board in February 2008 for 
further development and is now ready for disposition.


FINDING OF FACT

1.  Objectively, the Veteran's service-connected low back 
disability is manifested by overall mild to moderate 
limitation of motion of the lumbar spine with pain on motion; 
it is at least as likely as not that functional loss due to 
pain results in impairment in addition to that that shown 
objectively, resulting in moderate limitation of motion of 
the low back.  

2.  The preponderance of the evidence shows that, even 
considering pain and corresponding functional impairment, the 
Veteran's low back disability is not productive of severe 
limitation of motion of the low back or limitation of low 
back flexion to 30 degrees.  

3.  Examination of the low back did not indicate spasms with 
listing and marked limitation in forward flexion, ankylosis 
or incapacitating episodes for a period of 4-6 weeks in the 
last 12 months has not been shown.  


CONCLUSION OF LAW

The criteria for a rating of 20 percent, but no more, for a 
low back disability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 
5235-5243 (2009); DCs 5010, 5289, 5292, 5293, 5295 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, a letter satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in September 
2003, prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.   

Moreover, as to the Dingess requirements, the Veteran was 
given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating.  It 
is therefore inherent that the he had actual knowledge of the 
rating element of the claim.  In addition, he was provided 
with notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in March 2006.  Any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA treatment records and service 
treatment records.  Further, the Veteran submitted his own 
private treatment records.  Additionally, he was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge in April 2007. 

Next, the Veteran was afforded VA examinations in March 2004 
and September 2009.  The Board finds that these examinations 
were adequate for evaluation purposes.  Specifically, the 
examiners reviewed the claims file, interviewed the Veteran 
and conducted a physical examination.  

Moreover, there is no indication that the VA examiners were 
not fully aware of the Veteran's past medical history or that 
they misstated any relevant fact.  Therefore, the available 
records and medical evidence have been obtained in order to 
make adequate determinations as to these claims.  Therefore, 
the available records and medical evidence have been obtained 
in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Increased Rating for a Low Back Disability

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2009).

The Court of Appeals for Veterans Claims (CAVC) has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss under 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the CAVC in DeLuca must be followed in adjudicating claims 
where a rating under the diagnostic codes governing 
limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Thus, actually 
painful, unstable, or malaligned joints, due to healed 
injury, are as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  See 38 C.F.R. § 4.59 (2009).

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). Nevertheless, where the evidence contains 
factual findings that show a change in the severity of 
symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran has been rated at 10 percent for his low back 
disability since August 1982 under 38 C.F.R. § 4.71a, DC 
5295.  The Board first notes that, since he filed the claim 
currently on appeal in June 2003, the VA revised the criteria 
for evaluating spine disorders effective September 26, 2003.  
See 68 Fed. Reg. 51,454-51,458 (2003).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the appellant.  In so doing, it may be 
necessary for the Board to apply both the pre-amended and 
amended versions of the regulation.  If the revised version 
of the regulation is more favorable, the retroactive reach of 
that regulation under 38 U.S.C.A. § 5110(g) can be no earlier 
than the effective date of that change.

The Board must generally apply both the former and the 
revised versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  VA thus must consider the claim for a higher 
rating pursuant to the former and revised regulations during 
the latter part of this appeal.  See VAOPGCPREC 3-2000, 65 
Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).

Prior to the amendment of the regulations in September 2003, 
in order to warrant a rating in excess of 10 percent for a 
low back disorder, the evidence must show
*	arthritis, with X-ray evidence of involvement of two or 
more major joints, or two or more minor joint groups, 
with occasional incapacitating episodes (20 percent 
under DC 5010); 
*	favorable ankylosis (30 percent under pre-amended 5289); 
*	moderate limitation of motion (20 percent under pre-
amended DC 5292); 
*	incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months (20 percent under DC 5293) or the combined 
separate evaluations for all chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in a higher 
evaluation; or
*	lumbosacral strain where there was muscle spasm on 
extreme forward bending and unilateral loss of lateral 
spine motion in a standing position (20 percent under DC 
5295).

The associated Notes indicate that an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that required bedrest prescribed by a physician 
and treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Under DC 5292, limitations of motion may be characterized as 
"slight," "moderate," and "severe."  

Since 38 C.F.R. § 4.71a was amended in 2003, back 
disabilities are now rated under a general rating schedule.  
Accordingly, in order to warrant a rating in excess of 10 
percent, the evidence must show:
*	X-ray evidence of arthritis with involvement of 2 or 
more major joints or 2 or more minor joint groups;
*	Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees;
*	Combined range of motion of the thoracolumbar spine not 
greater than 120 degrees;
*	Muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis; or 
*	Incapacitating episodes having a total duration of at 
least two weeks, but less than four weeks, during the 
past 12 months.
38 C.F.R. § 4.71a, DC 5243.

The term "combined range of motion" refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, Note 2, prior to DC 5243 (2009).

Additionally, an "incapacitating episode" is "a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician."  38 C.F.R. § 4.71a, Note 1, 
following DC 5243 (2009).

Furthermore, any associated neurologic abnormalities 
including, but not limited to, bowel or bladder impairment, 
shall be evaluated separately under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a, Note 1, prior to DC 5243 (2009).

The Board concludes that a 20 percent rating is warranted 
based on the pre-amended regulations.  In this case, at his 
VA examination in March 2004, the Veteran stated that he 
experienced severe pain at times, but was able to play golf.  
Flexion of the back was 90 degrees.  However, extension was 5 
degrees, lateral flexion was 15 degrees bilaterally and 
rotation was 15 degrees bilaterally, for a combined range of 
motion of 155 degrees.  

Next, at a VA examination in September 2009, the Veteran 
complained of pain with motion.  Although he asserted that 
his low back disability had worsened, his range of motion was 
actually improved.  Specifically, he displayed 90 degrees of 
flexion, 20 degrees of extension, 30 degrees of lateral 
extension bilaterally and 30 degrees of rotation bilaterally.  
His total combined range of motion was 230 degrees.  He 
experienced pain only at the end of his range of motion, and 
there was no observed loss of motion or increased pain upon 
repetitive motion.  

Based on these ranges of motion compared to what is 
considered normal, the evidence shows that he has mild to 
moderate limitation of motion.  Thus, the Board finds this 
limitation to be "moderate" in nature, and a 20 percent 
rating is warranted.  

Next, the Board considers whether the evidence supports a 
rating in excess of 20 percent.  However, such a rating is 
not warranted.  Prior to the amendment of the regulations in 
2003, the evidence must show:
*	favorable ankylosis (30 percent under pre-amended 5289); 
*	severe limitation of motion (40 percent under pre-
amended DC 5292); 
*	incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months (40 percent under DC 5293) or the combined 
separate evaluations for all chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in a higher 
evaluation; or
*	severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion (40 
percent under DC 5295).

Under the requirements of the current regulations, in order 
to warrant a rating in excess of 20 percent, the evidence 
must show:  
*	forward flexion of the thoracolumbar spine 30 degrees or 
less; or 
*	favorable ankylosis of the entire thoracolumbar spine; 
or 
*	incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months (all at 40 percent).  
See 38 C.F.R. § 4.71a (2009).

Regardless of whether the pre-amended or current regulations 
are applied, the evidence does not support a rating in excess 
of 20 percent.  As noted above, at his VA examination in 
March 2004, the Veteran stated that he experienced severe 
pain at times, but was able to play golf.  Flexion of the 
back was 90 degrees, extension was 5 degrees, lateral 
extension was 15 degrees bilaterally and rotation was 15 
degrees bilaterally for a combined range of motion of 155 
degrees.

Next, at a VA examination in September 2009, the Veteran 
complained of pain with motion.  Although he asserted that 
his low back disability had worsened, his range of motion was 
actually improved.  Specifically, he displayed 90 degrees of 
flexion, 20 degrees of extension, 30 degrees of lateral 
extension bilaterally and 30 degrees of rotation bilaterally.  
His total combined range of motion was 230 degrees.  He 
experienced pain only at the end of his range of motion, and 
there was no observed loss of motion or increased pain upon 
repetitive motion.  

As noted above, the limitations in his range of motion are 
overall moderate.  This limitation is not considered by the 
Board as "severe" as contemplated by the diagnostic codes.  
Additionally, in both VA examinations, his flexion was well 
in excess of 30 degrees. Therefore, an increased rating is 
not warranted on these bases. 

The evidence also does not indicate that the Veteran 
experiences a lumbosacral strain resulting in listing of the 
whole spine.  For example, at his September 2009 VA 
examination, his active range of motion was not accompanied 
by any pain, fatigue, weakness or incoordination, nor did the 
Veteran complain of muscle spasms while at the examination.  
Therefore, an increased rating is not warranted on this 
basis.  

Next, the Veteran the evidence does not indicate that an 
increased rating is warranted based on ankylosis or an 
abnormal gait.  Specifically, at his March 2004 VA 
examination, his back alignment was observed to be normal 
with no postural abnormalities and a normal gait.  He stated 
was also able to walk indefinitely, and in fact it made him 
feel better.  Additionally, at his September 2009 VA 
examination, he again displayed no atrophy or guarding.  
Also, no ankylosis was observed.  Therefore, as ankylosis or 
guarding resulting in an abnormal gait has not been shown, an 
increased rating is not warranted on these bases. 

Finally, the evidence does not indicate that the Veteran 
experienced incapacitating episodes having a total duration 
of four to six weeks in the past twelve months.  
Specifically, the Veteran stated at his March 2004 VA 
examination that he experienced flare-ups approximately three 
times per month, but has not indicated that these flare-ups 
required periods of bed rest or treatment by a physician.

Additionally, at his VA examination in September 2009, he 
reported experiencing flare-ups approximately two to three 
times per year, each lasting one to two weeks.  However, the 
evidence does not indicate that these flare-ups required 
periods of bed rest or treatment by a physician.  Most 
notably, the outpatient treatment records in the claims file 
do not note any low back symptoms or treatment by a 
physician.  Therefore, an increased rating is not warranted 
on this basis either by the current or pre-amended 
regulations.

The Board has also considered the impact the Veteran's 
disability may have had on any neurological disorders.  
However, the evidence does not indicate the presence of any 
such disorder.  Specifically, while the Veteran stated at his 
March 2004 VA examination that he experienced radiating pain 
that extended to his buttocks, his deep tendon reflexes were 
substantially normal.  

Moreover, at his September 2009 VA examination, his motor 
strength, detailed sensory examination and deep tendon 
reflexes were all observed to be normal.  Therefore, in view 
of the clinical evidence, the Board concludes that a separate 
rating based on neurological involvement is not warranted.

The Board has also considered the lay statements contained in 
the record asserting that his disability is worse.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran and his colleagues are competent to 
report symptoms because this requires only personal knowledge 
as it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  They are not, however, competent to identify a specific 
level of disability of a low back disability according to the 
appropriate diagnostic codes. 

On the other hand, such competent evidence concerning the 
nature and extent of the Veteran's low back disability has 
been provided by the medical personnel who have examined him 
during the current appeal and who have rendered pertinent 
opinions in conjunction with the evaluations.  The medical 
findings (as provided in the examination reports) directly 
address the criteria under which these disabilities are 
evaluated.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, the Veteran retired in 2002 for reasons not 
related to his disability and the evidence does not indicate 
that he has been hospitalized for his low back symptoms.  
Moreover, the rating criteria reasonably describe his 
disability level and symptomatology, and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  

Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, under 38 C.F.R. § 3.321 is not warranted.  

In sum, after a careful review of the evidence of record, the 
Board finds that a rating of 20 percent, but no more, is 
warranted for the Veteran's low back disability.
 

ORDER

A 20 percent rating, but no more, for a low back disability 
is granted, subject to governing criteria applicable to the 
payment of monetary benefits.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


